Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Mattheis #48683 on 2/24/2021.
The application has been amended as follows: 
1.	(Currently amended) A computer implemented method for allocating network resources, the method comprising:
	receiving, by one or more computer processors, a configuration file of node names for resource allocation;
	extracting a node name from the configuration file; 
	checking, by the one or more computer processors, for the extracted node name in a bookmark file of  nodes unusable for data integration jobs;
	responsive to not finding the extracted node name in the bookmark file, 
sending, by the one or more computer processors, a command to the node having the extracted node name;
	identifying, by the one or more computer processors, additional nodes unusable for data integration jobs during command execution;
;
periodically checking, by the one or more computer processors, a status of a node of a cluster;
identifying, by the one or more computer processors, a node unusable for data integration jobs in the cluster; and
adding, by the one or more computer processors, the node unusable for data integration jobs to the bookmark file;
identifying, by the one or more computer processors, a node usable for data integration jobs in the cluster; and
removing, by the one or more computer processors, the node usable for data integration jobs from the bookmark file.
2.-3.	 (Cancelled)
4.	(Original) The computer implemented method according to claim 1, further comprising: 
adding, by the one or more computer processors, a new node to a cluster;
checking, by the one or more computer processors, a status of the new node; and
adding, by the one or more computer processors, the new node to the bookmark file.	
5.	(Original) The computer implemented method according to claim 4, wherein checking the status of the new node comprises checking a new node aspect selected 
6.	(Original) The computer implemented method according to claim 1, wherein the bookmark file comprises a Hadoop Distributed File System file.
7.	(previously amended) The computer implemented method according to claim 1, further comprising sending, by the one or more computer processors, a notification associated with  nodes unusable for data integration jobs in the bookmark file.

8.	(Currently amended) A computer program product for allocating network resource, the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices, the stored program instructions comprising:
program instructions for receiving  a configuration file of  node names for resource allocation;
program instructions for extracting a node name from the configuration file;
	program instructions for checking for the extracted node name in a bookmark file of nodes unusable for data integration jobs;
	program instructions for sending a command to the node having the extracted node name in response to not finding the extracted node name in the bookmark file;
	program instructions for identifying additional nodes unusable for data integration jobs during command execution; 
	program instructions for adding names of the additional nodes unusable for data integration jobs to the bookmark file[[.]];
program instructions for periodically checking a status of a node of a cluster;
program instructions for identifying a node unusable for data integration jobs in the cluster; 
program instructions for adding the node unusable for data integration jobs to the bookmark file;
program instructions for identifying a node usable for data integration jobs in the cluster; and
program instructions for removing the node usable for data integration jobs from the bookmark file.
9. – 10. 	(Cancelled)	
11.	(Original) The computer program product according to claim 8, the stored program instructions further comprising: 
program instructions for adding a new node to a cluster;
program instructions for checking a status of the new node; and
program instructions for adding the new node to the bookmark file.	
12.	(Original) The computer program product according to claim 11, wherein checking the status of the new node comprises checking a new node aspect selected from the group consisting of: accessible directories, libraries present, and available system resources.
13.	(Original) The computer program product according to claim 8, wherein the bookmark file comprises a Hadoop Distributed File System file.

15.	(Currently amended) A computer system for allocating network resources, the computer system comprising:
one or more computer processors;
one or more computer readable storage devices;
stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising:
program instructions for receiving  a configuration file of  node names for resource allocation;
program instructions for extracting a node name from the configuration file;
	program instructions for checking for the extracted node name in a bookmark file of  nodes unusable for data integration jobs;
	program instructions for sending a command to the node having the extracted node name in response to not finding the extracted node name in the bookmark file;
	program instructions for identifying additional  nodes unusable for data integration jobs during command execution; 
	program instructions for adding names of the additional  nodes unusable for data integration jobs to the bookmark file[[.]];
program instructions for periodically checking a status of a node of a cluster;
program instructions for identifying a node unusable for data integration jobs in the cluster; 
program instructions for adding the node unusable for data integration jobs to the bookmark file;
program instructions for identifying a node usable for data integration jobs in the cluster; and
program instructions for removing the node usable for data integration jobs from the bookmark file.
16. – 17.	(Cancelled) 	
18.	(Original) The computer system according to claim 15, the stored program instructions further comprising: 
program instructions for adding a new node to a cluster;
program instructions for checking a status of the new node; and
program instructions for adding the new node to the bookmark file.	
19.	(Original) The computer system according to claim 18, wherein checking the status of the new node comprises checking a new node aspect selected from the group consisting of: accessible directories, libraries present, and available system resources.
20.	(previously amended) The computer system according to claim 15, the stored program instructions further comprising sending a notification associated with nodes unusable for data integration jobs in the bookmark file.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-8, 11-15, 18-20 are allowable over the prior art of record: the closest prior art of record (Bai et al. U.S. patent 10241836) does not teach or suggest in detail "extracting a node name from the configuration file; checking, by the one or more computer processors, for the extracted node name in a bookmark file of  nodes unusable for data integration jobs; responsive to not finding the extracted node name in the bookmark file, sending, by the one or more computer processors, a command to the node having the extracted node name; identifying, by the one or more computer processors, additional nodes unusable for data integration jobs during command execution; adding, by the one or more computer processors, the names of the additional nodes unusable for data integration jobs to the bookmark file; periodically checking, by the one or more computer processors, a status of a node of a cluster; identifying, by the one or more computer processors, a node unusable for data integration jobs in the cluster; and adding, by the one or more computer processors, the node unusable for data integration jobs to the bookmark file; identifying, by the one or more computer processors, a node usable for data integration jobs in the cluster; and removing, by the one or more computer processors, the node usable for data integration jobs from the bookmark file " in combination with all the elements of the independent claim as argued by the Applicant.
Bai teaches a method involves monitoring multiple virtual machines to update a status of one of the virtual machines based on a resource consumption level of resources allocated to the former virtual machine. The former virtual machine is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444